DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 14-16 have been considered but are moot because the new ground of rejection relies on a revised interpretation of the reference(s) applied in the prior rejection of record, following newly amended language. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie 2013/0279129.
Regarding claim 1, Xie discloses an electronic device, comprising: a device housing (212), comprising a restriction unit (10), wherein the restriction unit is affixed to the device housing (via portions 212a, Fig 4a, 4b); a circuit board (210), comprising a circuit board connector (211), wherein the circuit board is disposed in the device housing (Fig 4b); and a board module (entire structure as a whole, as depicted Fig 1), comprising a module housing (80), a module board (20), a module connector (21), and a preload unit (50), wherein the module connector is disposed on the module board (Fig 4a), the preload unit and the module board are disposed on the module housing (Fig 3c, 4a), and the preload unit is connected to the restriction unit and applies a first elastic force (at portion 52) toward the restriction unit (Fig 3a), wherein the module housing is moveable relative to the restriction unit (Figs 3b, 3c).
Regarding claim 2, Xie discloses the electronic device as claimed in claim 1, wherein the preload unit comprises a first bracket (15), a first slider, and at least one first elastic member (62), the first slider is sleeved into the first bracket (Fig 7), one end of the first elastic member (top end of 62) is connected to the first bracket (indirectly connected near 15), and the other end of the elastic member (bottom end of 62) is connected to the first slider (indirectly connected near 61).
Regarding claim 3, Xie discloses the electronic device as claimed in claim 1, wherein the preload unit is adapted to be moved between a released state and a wedged state relative to the restriction unit, and when the preload unit is in the released state, the preload unit is separated from the restriction unit, and when the preload unit is in the wedged state, the preload unit is connected to the restriction unit (see Figs 5 and 7 for wedged state and un-wedged state of pre- load unit).
Regarding claim 14, Xie discloses a board module (20), adapted to be disposed in the device housing (housing of  portion 10) and a restriction unit (‘S’ Fig 5), comprising: a module housing (exterior housing of 80); a module board (22), disposed on the module housing (Fig 4a); a module connector (21), disposed on the module board (Fig 1); and a preload unit (50), disposed on the module housing (via portion 52, Fig 3d), wherein the preload unit is connected to the device housing (Fig 3b) and applies a first elastic force (via portion 51 and/or 52) toward the device housing (Fig 3c).
Regarding claim 15, as best understood by the Examiner, Xie discloses the board module as claimed in claim 14, wherein the preload unit is adapted to be moved between a released state and a wedged state relative to the restriction unit, and when the preload unit is in the released state, the preload unit is separated from the restriction unit, and when the preload unit is in the wedged state, the preload unit is connected to the restriction unit (see Figs 5 and 7 for wedged state and un-wedged state of pre-load unit).
Regarding claim 16, as best understood by the Examiner, The board module as claimed in claim 15, wherein the preload unit comprises a first bracket (15), a first slider (61), and at least one first elastic member (62), the first slider is sleeved into the first bracket (Fig 7), one end of the first elastic member (top end of 62) is directly or indirectly connected to the first bracket (Fig 7), and the other end of the elastic member (bottom end of 62) is connected to the first slider (Fig 7).

Allowable Subject Matter
Claims 4-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 recites: The electronic device as claimed in claim 3, wherein the preloading unit comprises a grip, the grip pivots on the first bracket and the first slider, and the grip is adapted to abut the restriction unit to move the preload unit relative to the restriction unit. Claim 5 recites: The electronic device as claimed in claim 3, wherein the preload unit comprises a sleeve, a shaft, and a fastener, the first bracket comprises a bracket opening, the first slider comprises a slider opening, the sleeve partially passes through the bracket opening and is fixed to the first bracket via the fastener, the shaft passes through the slider opening and is fixed to the sleeve, and at least a portion of the first elastic member is sleeved into the sleeve. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 6 recites: The electronic device as claimed in claim 3, wherein the preload unit comprises a sleeve, a shaft, and a fastener, the first bracket comprises a bracket opening, the first slider comprises a slider opening, the sleeve partially passes through the bracket opening and is fixed to the first bracket via the fastener, the shaft passes through the slider opening and is fixed to the sleeve, the first slider comprises a slider protrusion, the first bracket comprises a bracket protrusion, one end of the first elastic member abuts the slider protrusion, and the other end of the first elastic member abuts the bracket protrusion. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 7 recites: The electronic device as claimed in claim 3, wherein the first slider comprises a slider post, the first bracket comprises a bracket opening, the slider post partially passes through the bracket opening, the first elastic member is sleeved into the slider post, one end of the first elastic member pushes the first bracket, and the other end of the first elastic member pushes the first slider. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 8 recites: The electronic device as claimed in claim 3, wherein the restriction unit comprises a second slider, the second slider is adapted to be moved between a first slider position and a second slider position, the first slider comprises a first connection portion, the second slider comprises a second connection portion, and in the wedged state, the second slider is in the first slider position, and the second connection portion is adapted to abut the first connection portion, and in the released state, the second slider is moved past the second slider position to the first slider position, and the second connection portion is separated from the first connection portion. *Claims 9-12 depend either directly or indirectly from claim 8 and are therefore allowable for at least the same reasons.
Claim 13 recites: The electronic device as claimed in claim 3, wherein the board module further comprises a push rod, the push rod pivots on the module board, and the push rod is adapted to press the first slider. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 17. The board module as claimed in claim 15, wherein the preloading unit comprises a grip, and the grip pivots on the first bracket and the first slider. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 18. The board module as claimed in claim 16, wherein the preload unit comprises a sleeve, a shaft, and a fastener, the first bracket comprises a bracket opening, the first slider comprises a slider opening, the sleeve partially passes through the bracket opening and is fixed to the first bracket via the fastener, the shaft passes through the slider opening and is fixed to the sleeve, at least a portion of the first elastic member is sleeved into the sleeve, the first elastic member pushes the sleeve, and the sleeve pushes the first bracket. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record. 
Claim 19. The board module as claimed in claim 16, wherein the preload unit comprises a sleeve, a shaft, and a fastener, the first bracket comprises a bracket opening, the first slider comprises a slider opening, the sleeve partially passes through the bracket opening and is fixed to the first bracket via the fastener, the shaft passes through the slider opening and is fixed to the sleeve, the first slider comprises a slider protrusion, the first bracket comprises a bracket protrusion, one end of the first elastic member abuts the slider protrusion, and the other end of the first elastic member abuts the bracket protrusion. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 20. The board module as claimed in claim 16, wherein the first slider comprises a slider post, the first bracket comprises a bracket opening, the slider post partially passes through the bracket opening, the first elastic member is sleeved into the slider post, one end of the first elastic member pushes the first bracket, and the other end of the first elastic member pushes the first slider. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                September 7, 2022